IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ROBERT KNECHT,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-3633

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 29, 2015.

An appeal from an order of the Circuit Court for Jefferson County.
Kathleen F. Dekker, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS, and BILBREY, JJ., CONCUR.